DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

	Claims 1-13 are pending and presented for examination. Claims 1-6 were amended and claims 7-13 were newly added via the preliminary amendment dated 26 April 2020 which is acknowledged and entered.


Priority

	Acknowledgement is made of applicant's request for foreign priority under 35 U.S.C. §119(a)-(d). Certified copies of the priority documents have been received.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over CN105543504 to Wang et al. (hereinafter, “Wang at __”; cited and provided by applicants) with US PG Pub No. 20160145753 as an evidentiary reference to the nature of the aluminum electrolyte.
Regarding claims 1, 4, 5, 6, 10 and 13, Wang discloses a method for transforming a crystal form of an electrolyte containing lithium for an aluminum electrolysis (Wang at “Abstract”) comprising:
S1) Crushing the electrolyte containing lithium to obtain electrolyte powder (Wang at “Claim 1”);
S) Uniformly mixing an additive (NaF, Id.) with the electrolyte powder to obtain a mixture wherein the additive is mixed with the electrolyte powder (Id.) (It is also noted that aluminum electrolyte is NaF-AlF3 so it inherently has NaF in it also see US PG Pub No. 20160145753 at [0044] to describe such), and a third alkali metal fluoride produced from the reaction of the NaF with the electrolyte in the mixture to aluminum fluoride is greater 3-4:1 (Wang at “Claim 1”); and
S3) While briquetting is not expressly stated, this is a method to change the shape of the particle which has been held to be prima facie obvious (see MPEP 2144.05) and also note that there is not seen to be any patentable distinction between the action of briquetting as it is not covered in the specification (along with pulverization for claim 7). The particle is then calcined at 400-1000 C for 2-3 hours to convert an insoluble lithium salt in the electrolyte powder into a soluble lithium salt (LiF, Id.).

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over CN105925819 to Xue et al. (hereinafter, “Xue at __”; cited by applicants, pagination to attached machine translation).
Regarding claims 1 and 5-7, Xue discloses a method for transforming a crystal form of an electrolyte containing lithium (for an aluminum electrolysis (Xue at 1) comprising:
S1) Pulverizing the electrolyte containing lithium to obtain electrolyte powder (Xue at 1);
S2) Uniformly mixing an additive (alkali acid salt, sodium or ammonium bisulfate or disodium phosphate, Xue at 2) wherein a NaF is inherently present as discussed in the Wang rejection (at a ratio of 3:1) and produced LiF (such that the molar ratio of NaF/AlF3:NaHSO4:LiF is greater than 3).
S3) While briquetting is not expressly stated, this is a method to change the shape of the particle which has been held to be prima facie obvious (see MPEP 2144.05) and also note that there is not seen to be any patentable distinction between the action of briquetting as it is not covered in the specification (along with pulverization for claim 7). The particle is then calcined at 80-800 C (which overlaps that range instantly claimed which is prima facie obvious, see MPEP 2144.05; Xue at 2) and while the time is not expressly stated, given that a soluble lithium salt was produced then it would follow that the necessary calcination time and temperature are present though the Office cannot test for this While the product is claimed as dependent upon the process made, there is nothing to suggest that the instant product would have different properties, structure or aspects than that in the prior art, absent evidence to the contrary. Accordingly, at minimal one of ordinary skill in the art would find it obvious that prior art product and the instant product would have the same product aspects as that instantly claimed. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) also MPEP 2113, et seq. As shown supra the product is known.

Claims 1, 2, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over “Recycling of Spent Pot Lining of Electrolysis Cells with Regeneration of Aluminum Fluoride” to Kondratiev et al. (hereinafter, “Kondratiev at __”).
Regarding claim 1, 2, 5, 7 and 8, Kondratiev discloses a method of transforming the crystal form of an electrolyte containing lithium of ran aluminum electrolysis (Kondratiev at 11370 R col and “Table 1”) comprising:
S1) Pulverizing the electrolytecontaining lithium to obtain electrolyte powder (Kondratiev at 11370 R col);
S2) Uniformly mixing an additive of sodium oxide with a first alkali metal of NaF which is part of the NaF:AlF3 mixture (present at 5:3 molar ratio) to produce 2NaF after calcination such that the overall molar ratio is 24:3=8:1; and
S3) While briquetting is not expressly stated, this is a method to change the shape of the particle which has been held to be prima facie obvious (see MPEP 2144.05) and also note that there is not seen to be any patentable distinction between the action of briquetting as it is not covered in the specification (along with pulverization for claim 7). The particle is then calcined at 400-550 C (“Table 1”) and while the time is not expressly stated given formation of LiF, it would thusly follow like in the Xue rejection that the time required occurs.

Citation of Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG Pub No. 20150299880 to Jorge et al., discloses in [0014] that there is a desire to keep the sodium oxide concentration when producing an electrolytic material as low as possible, and nor is it drawn to production of soluble lithium.

Allowable Subject Matter
Claims 3, 9 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As to claim 3, none of the cited prior art either alone or in combination discloses the oxo acid salts claimed. CN105925819 discloses a method of producing elemental lithium from an electrolytic melt via an acid salt of sodium bisulfate, ammonium bisulfate, or disodium phosphate which are not the claimed oxo acids.
Claims 9 and 12 are allowable as they are dependent upon claim 3.
As to claim 11, Kondratiev is the closest piece of prior art and it discloses 8:1 which is above the claimed range of 3.5-6:1.

Conclusion
Claims 1, 4-8 and 10 are rejected. Claims 2, 3, 9 and 11-13 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/Primary Examiner, Art Unit 1759